DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Llop (US 2014/0272778) in view of De Clerck (US 2005/0112524) in view of Itsuki et al (US 2018/0228579).
In regard to claim 10, Llop discloses a dental implant drill-guide system (10) comprising: 
a plurality of orthodontic screws (fasteners 40 which is disclosed as capable of anchoring into the bone 14 of the alveolar ridge at the aperture attachments 38, see par 35), and

a plurality of first apertures  (attachment apertures 38) through the guide body (20) each having an orthodontic screw-seat associated therewith which is engagable with the orthodontic screw (see figure 1)
at least one second aperture (implant aperture 66 of implant surgical guide 50) which is oriented and sized to form a drill-guide through which a dental drill for drilling a dental-implant cavity in the edentulous maxillary or mandibular arch can pass (par 38 discloses the aperture 66 continuously connects to the dental operation site, which enables alignment with an implant into the edentulous maxillary or mandibular arch, as seen in figure 5, where as disclosed above the dental implant guide is designed to fit the dentition of the patient, which would include situations where the patient is edentulous); 
Llop fails to disclose the orthodontic screws are two part, having a coronal part of each two-part orthodontic screw having a screw-thread which is receivable within an apical part of the  the coronal part abuttably engaging with a top of the said first aperture to in-use apply a clamping force onto the dental implant drill-guide when the orthodontic screw-seat engages with the apical flange.

    PNG
    media_image1.png
    232
    485
    media_image1.png
    Greyscale

However, De Clerck teaches an orthodontic screw which has two parts (screw 2 and bolt 14, where the screw is fit through the bum 11  in the jawbone 1 as disclosed in par 44), the two part orthodontic screw having a coronal part (bolt 14) having a screw thread which is receivable within an apical part of the two part orthodontic screw (matching threads to opening 13 enables fixing of the bolt 14 to the screw 2 as seen in figure 5 and par 44), a dental implant guide (aligning plate 3) has a first aperture (aperture which fits screw 2 in figure 5) which has an orthodontic screw seat (collar 15) which is engaged with the apical part of the two part screw (see figure 5 and par 44-45 which discloses the head 12 of the screw 2 sits within collar 15), and wherein the apical part (screw 2) includes an apical flange (see annotated figure 5, where the par 25 discloses the screws 2 being long enough to anchor within the jaw stably, however the orthodontic screw being non-integrating is interpreted as intended use of an orthodontic screw which while able to attach to the bone of the jaw is enabled to be removed, where the screws 2 are able to be withdrawn if so desired in view of the lack of disclosure of integration within the bone of the patient and par 47 which discloses the reference elements 2 are preferably removed from the jaw 1 after the final placing of the superstructure), each orthodontic screw-seat (15) being formed as a flat surface on a base of the guide body at the respective first aperture (par 45 discloses the collar 15 lying against the head 12 which is flat as seen in figure 5), the coronal part abuttably engaging with a top of the said first aperture to in-use apply a clamping force onto the dental implant drill-guide (see figure 5, where the in use limitation is interpreted as intended use of the claimed invention, as the structure of the bolt and screw are aligned to attach the guide to the jaw then the claimed invention is interpreted as able to achieve the intended use) in an alignment guide for dental implants and thus production of artificial teeth (par 1) for the purpose of detachably attaching a reference element to a patient in a virtually exact manner (par 15).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Llop to have the orthodontic screw be are two part, having a coronal part of each two-part orthodontic screw having a screw-thread which is receivable within an apical part of the two-part orthodontic screw, the orthodontic screw-seat being engageable with the apical part of one said two- part orthodontic screw, and the apical part  the coronal part abuttably engaging with a top of the said first aperture to in-use apply a clamping force onto the dental implant drill-guide when the orthodontic screw-seat engages with the apical flange as disclosed by DeClerck for the purpose of providing a manner of easily detaching the guide body from the patients jaw while providing safer less invasive attachment. 
Additionally, Itsuki teaches an apical part (a first screw 6) includes an apical flange (stopper 16), and a collar (first head portion 6a) extending upwardly from the apical flange (see figure 6), and a screw thread (screw body 6b) extending downwardly from the apical flange, the apical flange extending radially outwardly with respect to the collar (see figure 6), each orthodontic screw-seat (first attachment holes 24A/B) being formed as a flat surface on a base of the guide body at a respective first aperture (surface of the base plate 4 that is adjacent to the upper surface 16u of the stopper 16, as seen in figure 4), a coronal part (small screw/plate securing implement 12) abuttably engaging with a top of s first aperture (24 alb) to in-use apply a clamping force onto a plate when the orthodontic screw-seat engages with the apical flange (par 46 discloses a restriction of the plate in a stable position between the small screw 12 and stopper 16) in a two part orthodontic screw (see figure 4) for the purpose of providing a stable support (par 9).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Llop/De Clerck to have the apical flange extending radially outwardly with respect to the collar as disclosed by Itsuki for the purpose of providing a 
In regard to claim 11, Llop/De Clerk/Itsuki disclose the claimed invention as set forth above in claim 1. Llop discloses the second aperture (implant aperture 66) is for an implant and the first aperture (33) is for a surgical site fastener, but fails to explicitly disclose the at least one second aperture is larger than the at least one first aperture of the dental implant drill-guide. However, De Clerck teaches a second aperture (4) which is larger than at least one first aperture (opening for screw 2) of the dental implant drill guide (see figures 2-3), where the second aperture is dimensioned and positioned for an implant and the first aperture is for connecting the implant guide to the jaw of the patient (par 33).
As such, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the second aperture which is used for implants be larger than the first aperture which is for a temporary attachment of the guide body to the jawbone as disclosed by De Clerck to achieve the predictable results of a less invasive temporary attachment of the two part orthodontic screw. KSR, See MPEP 2143
In regard to claim 14, Llop further discloses the first and second apertures (33 and 66) being located within the at least one bridging element (42, 28, 30 and 50).
In regard to claim 15, Llop further discloses the guide body (20) comprises at least one buccal abutment element (tissue spacing gaskets 80).
In regard to claim 16, Llop/De Clerck/Itsuki disclose the claimed invention as set forth above in claim 10. DeClerck further teaches the coronal part of each two-part orthodontic screw (14) is held captive within each respective first aperture (see figure 5), for the reasons set forth above in the rejection of claim 10. 
. 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Llop in view of De Clerck et al and Neeman et al (US 2015/0182298).
In regard to claim 22, Llop discloses a dental implant drill-guide system (10) comprising: 
a plurality of orthodontic screws (fasteners 40 which is disclosed as capable of anchoring into the bone 14 of the alveolar ridge at the aperture attachments 38, see par 35), and
a dental implant drill-guide (bone foundation guide 20 and implant surgical guide 50), the dental implant drill-guide having a guide body (bone foundation guide 20) which is complementarily-shaped to an edentulous maxillary or mandibular arch of a patient (see figure 1 and par 33-34 which discloses the components of the drill guide are made via digital dentistry to be specific to the dentition and surgical plan of the patient), 
the guide body (20) comprising an outer frame element (buccal wall 24), {ALB-1813-USPT/01444436v1}4an inner frame element (lingual wall 26), a gap formed between the outer frame element and the inner frame element (pointed out as surgical space 32) and a plurality of bridging elements bridging and connecting the outer frame element and the inner frame element, the plurality of bridging elements being spaced apart (bridge 42, first end 28 and second end 30 which connect the lingual and buccal walls as seen in figure 2 and surgical guide 50 which connects between the lingual and buccal walls in figure 3); 
a plurality of first apertures (attachment apertures 38) through bridging elements of the guide body (20, see bridge 42 and ends 28 and 30 which include apertures 38 in figure 1) each 
a plurality of second apertures formed through bridging elements of the guide body (implant aperture 66 of implant surgical guide 50), wherein the bridging elements positioned between the outer and inner frame elements which are oriented and sized to form a drill-guide through which a dental drill for drilling a dental-implant cavity in the edentulous maxillary or mandibular arch can pass (see figure 3 and par 34 and 38).
Llop fails to disclose the orthodontic screws are two part, having a coronal part of each two-part orthodontic screw having a screw-thread which is receivable within an apical part of the two-part orthodontic screw, the orthodontic screw-seat being engageable with the apical part of one said two- part orthodontic screw, the bridging elements being tubular, wherein at least one of the said tubular bridging elements has a skewed and/or non-parallel angular alignment with respect to at least one other said tubular bridging element; and the apical part includes an apical flange and a collar extending upwardly from the apical flange, each orthodontic screw-seat being formed as a flat surface on a base of the guide body at a respective first aperture, the coronal part abuttably engaging with a top of the said first aperture to in-use apply a clamping force onto the dental implant drill-guide.
However, De Clerck teaches an orthodontic screw which has two parts (screw 2 and bolt 14, where the screw is fit through the bum 11  in the jawbone 1 as disclosed in par 44), the two part orthodontic screw having a coronal part (bolt 14) having a screw thread which is receivable within an apical part of the two part orthodontic screw (matching threads to opening 13 enables fixing of the bolt 14 to the screw 2 as seen in figure 5 and par 44), a dental implant guide (aligning plate 3) has a first aperture (aperture which fits screw 2 in figure 5) which has an 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Llop to have the orthodontic screws are two part, having a coronal part of each two-part orthodontic screw having a screw-thread which is receivable within an apical part of the two-part orthodontic screw, the orthodontic screw-seat being engageable with the apical part of one said two- part orthodontic screw and and the apical part includes an apical flange and a collar extending upwardly from the apical flange, each orthodontic screw-seat being formed as a flat surface on a base of the guide body at a respective first aperture, the coronal part abuttably engaging with a top of the said first aperture to in-use apply a clamping force onto the dental implant drill-guide.,  as disclosed by DeClerck for the 
However, Neeman teaches a plurality of bridging elements that are tubular (cylindrical housings 202 a-c and tubular arches seen in figures 3A-C), wherein at least one of the said tubular bridging elements has a skewed and/or non-parallel angular alignment with respect to at least one other said tubular bridging element (see figure 3B) in a surgical implant template (par 80) for the purpose of mechanically fitting to the gingiva of the patient with a desired spatial relationship of the osteotome site (par 8).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Llop/De Clerck to disclose the bridging element being tubular  and wherein at least one of the said tubular bridging elements has a skewed and/or non-parallel to disclose the bridging element being a plurality of bridging elements, a plurality of first apertures and second apertures through bridging elements of the guide body and the bridging elements are tubular bridging elements positioned between the anterior and posterior frame elements which are oriented and sized to form a drill guide through which a dental drill for drilling a dental-implant cavity in the edentulous maxillary or mandibular arch can pass, wherein at least one of the said tubular bridging elements has a skewed and/or non-parallel angular alignment with respect to at least one other said tubular bridging element angular alignment with respect to at least one other said tubular bridging element as disclosed by Neeman for the purpose of mechanically fitting to the gingiva of the patient with a desired spatial relationship of the osteotome site.
In regard to claim 23, Llop/De Clerck/Neeman disclose the claimed invention as set forth above in claim 22. Llop discloses the outer frame element (buccal wall 24) being an outer U-
However, it would have been obvious to one of ordinary skill in the art at the time of applicant' s invention to have the inner frame element is V-shaped frame element, since applicant has not disclosed that the inner frame element being V shaped solves any stated problem, provides any advantage, or is used for any particular purpose. One having ordinary skill in the art at the time of the invention would recognize that the invention would perform equally well with both an inner frame element in an implant drill guide that is U-shaped or V-shaped because both would be attached to the jaw via the orthodontic screws and dimensioned to fit the jaw of the patient. 
Therefore, it would have been prima facie obviousness to modify the inner frame element is V-shaped frame element to obtain the invention of claim 23 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Llop/De Clerck/Neeman, as a change in the shape is a matter of choice which one of ordinary skill in the a Llop discloses the outer frame element (buccal wall 24) being an outer U-shaped frame element (see figure 2) and a gap (32) which is U shaped (see figure 2). Neeman teaches each bridging element is a tubular bridging element, for the reasons set forth in the rejection of claim 22  would have found obvious in absence of persuasive evidence to the contrary, as a change in the shape is a matter of choice which one of ordinary skill in the art would have found obvious in absence of persuasive evidence to the contrary. In re Dailey.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over  Llop in view of De Clerck in view of Itsuki et al as applied to claim 10 above, and further in view of Neeman.
In regard to claim 24, Llop/De Clerck/Itsuki disclose the claimed invention as set forth above in claim 10. Llop further discloses the outer frame element (buccal wall 24) being an outer U-shaped frame element (see figure 2) and a gap (32) which is U shaped (see figure 2). Llop/De Clerck/Itsuki fail to disclose the inner element is an inner V-shaped frame element and the at least one bridging element is a tubular element. 
However, Neeman teaches a plurality of bridging elements that are tubular (cylindrical housings 202 a-c and tubular arches seen in figures 3A-C) for the purpose of mechanically fitting to the gingiva of the patient with a desired spatial relationship of the osteotome site (par 8).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Llop/De Clerck to disclose the bridging element being tubular as disclosed by Neeman for the purpose of mechanically fitting to the gingiva of the patient with a desired spatial relationship of the osteotome site.
Llop/De Clerck/Neeman fail to disclose the inner frame element is an inner V-shaped frame element. 
However, it would have been obvious to one of ordinary skill in the art at the time of applicant' s invention to have the inner frame element is V-shaped frame element, since applicant has not disclosed that the inner frame element being V shaped solves any stated problem, provides any advantage, or is used for any particular purpose. One having ordinary skill in the art at the time of the invention would recognize that the invention would perform equally well with both an inner frame element in an implant drill guide that is U-shaped or V-shaped because both 
Therefore, it would have been prima facie obviousness to modify the inner frame element is V-shaped frame element to obtain the invention of claim 23 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Llop/De Clerck/Neeman, as a change in the shape is a matter of choice which one of ordinary skill in the a Llop discloses the outer frame element (buccal wall 24) being an outer U-shaped frame element (see figure 2) and a gap (32) which is U shaped (see figure 2). Neeman teaches each bridging element is a tubular bridging element, for the reasons set forth in the rejection of claim 22 would have found obvious in absence of persuasive evidence to the contrary, as a change in the shape is a matter of choice which one of ordinary skill in the art would have found obvious in absence of persuasive evidence to the contrary.. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 22 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772